Citation Nr: 1117465	
Decision Date: 05/06/11    Archive Date: 05/17/11

DOCKET NO.  07-33 912	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, including posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for scar, residual of a left inguinal hernia repair.

3.  Entitlement to service connection for patellofemoral syndrome of the right knee.

4.  Entitlement to service connection for patellofemoral syndrome of the left knee.

5.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Counsel


INTRODUCTION

The Veteran had active service from June 1998 to July 2005.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a December 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Albuquerque, New Mexico.

The Board notes that, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Court held that claims for service connection for PTSD also encompass claims for service connection for all psychiatric disabilities afflicting a Veteran based on a review of the medical evidence. As such, the Board characterizes the issue as listed above.  

Unfortunately, further development of the evidence is required before the Board can adjudicate the Veteran's pending claims of entitlement to service connection.  The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

VA must make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  Such assistance shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2010).  

A review of the Veteran's official military documentation contained in his claims file does not indicate that he engaged in combat against enemy forces as contemplated by VA regulations.  While his service personnel records confirm that the Veteran served in Afghanistan from April 2004 to April 2005, these records do not reflect that he received any decorations or medals indicative of involvement in combat.  Therefore, the Board finds that he did not "engage in combat"  and the evidentiary presumption of 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f) does not apply.  See VAOPGCPREC 12-99.  As a result, any alleged stressors in service must be independently verified, i.e., corroborated by objective credible supporting evidence.  

The Veteran's DD 214 confirms that the Veteran was a helicopter repairman.  A December 2006 memo to the file, by the RO, stated that the Veteran did not provide sufficient information to confirm his asserted stressors and unit of assignment during his Afghanistan service.  Nonetheless, the Veteran testified before a Decision Review Officer in February 2008, and provided additional dates and details as to his asserted stressor events at that time, as well as subsequently submitted his orders for Afghanistan indicating his unit and members of that unit.   However, the RO made no further attempt to obtain any unit histories or other records for the Veteran's unit from the United States Army and Joint Services Records Research Center (JSRRC) and the National Personnel Records Center (NPRC).  As such, the Veteran's alleged stressor events cannot be said to be unverifiable, and if verified, the Veteran's alleged stressors could be a basis for a diagnosis of PTSD.  See 38 C.F.R. §§ 3.304(f), 4.130 (service connection for PTSD requires medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125(a), credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between current symptomatology and the claimed in-service stressor).   See also Pentecost v. Principi, 16 Vet. App. 124, 128-29 (2002) (a veteran must offer credible, independent evidence of a stressful event, such as unit records, in order to imply personal exposure to the stressor).  

Additionally, the Board acknowledges that the Veteran was provided with a VA examination in January 2006, in connection to his claims for service connection of a scar residual of a left inguinal hernia repair, patellofemoral syndrome of the knees, and a low back disability, but points out that the January 2006 VA examiner did not address whether the Veteran has a scar, or whether the Veteran's current patellofemoral syndrome of the knees and low back strain are related to his active military service.  Moreover, the Board notes that the Veteran has not yet been provided with a VA examination in order to address whether his claimed PTSD is related to his active military service.  As a result, additional VA examinations would be useful in evaluating the appeal.  

In this regard, the Board acknowledges that the Veteran reported that he was status-post left inguinal hernia repair, with pain, upon entrance into service and that he reported experiencing recurrent low back pain upon separation, but points out that the Veteran's available service treatment records do not show treatment for his status-post left hernia repair, patellofemoral syndrome of the right and left knees, or low back disability during his service.  Nevertheless, the Veteran contends that, even absent an acute event during service, his claimed scar, bilateral patellofemoral syndrome, and low back disability are related to active service, and the medical evidence is unclear whether these disabilities are causally or etiologically related to the Veteran's military service.  

In addition, the Board notes that the Veteran has been evaluated for psychiatric complaints by the Vet Center, and associated treatment records indicate that Veteran was diagnosed with PTSD.  Yet, although PTSD has been diagnosed, a stressor event has not been objectively confirmed.  So a VA psychiatric opinion must be obtained, indicating whether any of the events listed in the aforementioned unit histories supports the PTSD diagnosis.  The question as to whether any stressors that occurred were of sufficient gravity to cause or to support a diagnosis of PTSD is a question for medical professionals.  See  Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

VA adjudicators may consider only independent medical evidence to support their findings; they may not rely on their own unsubstantiated medical conclusions.  If the medical evidence of record is insufficient, VA is always free to supplement the record by seeking an advisory opinion, or ordering a medical examination to support its ultimate conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  As a result, the Board finds that the Veteran should be afforded additional VA examinations in order to determine nature and etiology of the Veteran's claimed disabilities.  See McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  See also 38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4) (VA has an affirmative duty to obtain an examination of the claimant at VA health-care facilities if the evidence of record does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following action:

1.  With the information provided by the Veteran, including his February 2008 testimony, orders for deployment, and multiple statements since his September 2005 claim, review the file and prepare a summary of all the claimed stressors.  This summary must be prepared regardless of whether the Veteran provides any additional statements.  Send this summary and a copy of his DD Form 214 and all associated service documents to the JSRRC.  The JSRRC should be requested to provide any additional information that might corroborate his alleged stressors.  

2.  Following the receipt of a response from the JSRRC, the RO should prepare a report detailing the nature of any stressor that it has determined is established by the record.  If no stressor has been verified, the RO should so state in its report.  This report is then to be added to the claims file.

3.  Following completion of the above, the RO should schedule the Veteran for a VA psychiatric examination to determine the presence and etiology of any acquired psychiatric disorders, including PTSD.  The RO should identify to the examiner the stressor deemed verified by VA, and the examiner should be requested to identify the stressor that serves as the basis for any PTSD diagnosis.  The examiner should also note the diagnostic criteria utilized to support the diagnosis under DSM-IV and should comment upon what specific symptoms are attributable to an acquired psychiatric disorder and/or PTSD, as opposed to symptoms referable to any nonservice-connected disabilities (whether mental and/or physical).  If an acquired psychiatric disorder, other than PTSD is diagnosed, the VA examiner should provide an opinion as to the etiology of that psychiatric disorder.

The Veteran's claims files must be available to the examiner for review in connection with the examination.  The examiner should be provided a full copy of this remand, and the examiner is asked to indicate that he or she has reviewed the claims folder.

4.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his scar, residuals of a left inguinal hernia repair, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his claimed disability is related to his service in the military.  The examiner is requested to determine whether the Veteran's current scar, residuals of a left inguinal hernia repair, existed prior to service and whether this disability permanently worsened or otherwise increased in severity (i.e., was aggravated), and if so, whether such increase was beyond its natural progression during his service, taking into consideration his medical history prior to and since his active service.  To assist in making this important determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

5.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his patellofemoral syndrome of the right and left knees, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his patellofemoral syndrome of the right and left knees is related to his service in the military.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

6.  The RO should schedule the Veteran for a VA examination to determine the nature and etiology of his low back disability, if any, including whether it is at least as likely as not (i.e., 50 percent or greater probability) that his low back disability, if any, is related to his service in the military.  To assist in making this determination, have the designated examiner review the claims file for the Veteran's pertinent medical history, including a copy of this remand, the Veteran's available service medical records, and pertinent post-service medical records.  

The examiner should conduct all necessary diagnostic testing and evaluation.  The requested determination should also take into consideration the Veteran's medical, occupational, and recreational history prior to, during, and since his military service.  

The medical basis of the examiner's opinion should be fully explained with reference to pertinent evidence in the record.  If an opinion cannot be provided without resorting to speculation, please indicate this in the report and set forth the reasoning for this conclusion.  

7.  Following completion of the above, the RO should readjudicate the issues of entitlement to service connection.  Consideration must be given to all additional evidence received since issuance of the most recent statement of the case.  If any benefit sought is not granted, issue a supplemental statement of the case and afford the appropriate opportunity to respond.  Thereafter, the case should be returned to the Board, as warranted.

The purpose of this remand is to further develop the record, and the Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


